 



Exhibit 10.37
SIXTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY
AGREEMENT
          SIXTH AMENDMENT to Second Amended and Restated Credit Agreement
(referred to below) and FIRST AMENDMENT to Second Amended and Restated Security
Agreement (referred to below) (collectively, this “Amendment”), dated as of
January 24, 2008, by and among DICK’S SPORTING GOODS, INC., a Delaware
corporation (“Borrower”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as Agent for the Lenders (in such capacity “Agent”), and the
Lenders signatory hereto.
W I T N E S S E T H:
          WHEREAS, Borrower, the other Loan Parties signatory thereto, Agent and
Lenders are parties to that certain Second Amended and Restated Credit
Agreement, dated as of July 28, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
          WHEREAS, Borrower and Agent are parties to that certain Second Amended
and Restated Security Agreement, dated as of July 28, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”); and
          WHEREAS, Borrower, Agent and Required Lenders have agreed to amend
certain provisions of the Credit Agreement and the Security Agreement, in the
manner, and on the terms and conditions, provided for herein;
          NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, Borrower, Agent and Required Lenders hereby agree as
follows:
     1. Definitions. Capitalized terms not otherwise defined herein (including
in the Recitals hereto) shall have the meanings ascribed to them in the Credit
Agreement as amended hereby (the “Amended Credit Agreement”) or the Security
Agreement as amended hereby (the “Amended Security Agreement”), as applicable.
     2. Amendments to the Credit Agreement.

  (a)   Amendment to Section 5.14. Section 5.14 of the Credit Agreement is
hereby amended as of the Sixth Amendment Effective Date by inserting a new
clause (e) after clause (d) to read as follows:         “(e) In the event that a
TMGC Licensed Trademark is released from the license to which it is subject
pursuant to the TMGC TM Purchase Agreement (a

 



--------------------------------------------------------------------------------



 



      “Released TMGC Trademark”, as hereinafter further defined), Borrower
shall, at Agent’s request, take all action necessary or desirable to perfect
Agent’s Lien on such Released TMGC Trademark, including executing and delivering
to Agent a short form intellectual property security agreement in form and
substance reasonably acceptable to the Agent and suitable for filing in the
United States Patent and Trademark Office or any similar office, authority or
agency within or outside the United States.”     (b)   Amendment to Section 9.9.
Section 9.9 of the Credit Agreement is hereby amended as of the Sixth Amendment
Effective Date by replacing the word “or” at the end of clause (iii) therein
with “,”, inserting the word “or” at the end of clause (iv) therein, and
inserting a new clause (v) at the end of clause (iv) to read as follows:        
“(v) which constitutes Additional TMGC Licensed Trademarks; provided that upon
the license of any TMGC Purchased Trademark (other than any Initial TMGC
Licensed Trademarks) by Borrower to TMGC, Agent shall have received from
Borrower a certificate of an Executive Officer of Borrower certifying that such
TMGC Purchased Trademark constitutes a Licensed Mark (as defined in the TMGC TM
Purchase Agreement). Agent agrees to take all steps reasonably required, upon
receipt of Borrower’s certificate required to be delivered pursuant to this
clause (v), to confirm that any Lien covering any Additional TMGC Licensed
Trademark is removed and released.”     (c)   Amendments to Annex A. Annex A of
the Credit Agreement is hereby amended as of the Sixth Amendment Effective Date
by, adding the following new definitions in appropriate alphabetical order
therein:         T“Additional TMGC Licensed Trademarks” shall mean up to six
(6) additional Purchased TMGC Trademarks certified to Agent by an Executive
Officer of Borrower to constitute Licensed Marks (as defined in the TMGC TM
Purchase Agreement). T         “Initial TMGC Licensed Trademarks” shall mean the
seven (7) Purchased TMGC Trademarks listed on Exhibit C attached to the TMGC TM
Purchase Agreement in which Borrower shall grant to TMGC a royalty free, fully
paid, exclusive right and license.         “Purchased TMGC Trademarks” shall
mean the Trademarks purchased by Borrower from TMGC pursuant to the TMGC TM
Purchase Agreement as listed on Exhibit A attached thereto.         “Released
TMGC Trademark” shall mean any Purchased TMGC Trademark previously constituting
a TMGC Licensed Trademark, which Purchased TMGC Trademark is no longer the
subject of a license by Borrower to TMGC, and no longer constitutes a TMGC
Licensed Trademark.         “TMGC” shall mean Taylor Made Golf Company, Inc., a
Delaware corporation.

2



--------------------------------------------------------------------------------



 



      “TMGC TM Purchase Agreement” shall mean that certain Brand Sale Agreement
With Limited License Back to be entered into between TMGC and Borrower in
substantially the form of the draft Brand Sale Agreement With Limited License
Back delivered to Agent on January 24, 2008, with such changes, amendments or
modifications as Agent may approve in its sole discretion.         “TMGC
Licensed Trademarks” shall mean, collectively, the Initial TMGC Licensed
Trademarks and the Additional TMGC Licensed Trademarks.

     3. Amendment to the Security Agreement. Section 2 of the Security Agreement
is hereby amended as of the Sixth Amendment Effective Date by deleting clause
(b) therein in its entirety and inserting in lieu thereof a new clause (b) to
read as follows:

      “(b) Notwithstanding the foregoing or anything to the contrary contained
herein, the pledge and grant of a Lien and security interest as provided herein
shall not extend to any Equipment, Fixtures or Initial TMGC Licensed Trademarks;
provided that, (i) immediately upon the release of any Initial TMGC Licensed
Trademark from the license to which it is subject pursuant to the TMGC TM
Purchase Agreement, Grantor shall be deemed to have granted a security interest
in, all its rights, title and interests in and to such Purchased TMGC Trademark
so released; and (ii) the foregoing exclusions shall in no way be construed so
as to limit, impair or otherwise affect Agent’s unconditional continuing
security interest in and to all rights, title and interests of Grantor in or to
any payment obligations or other rights to receive monies due or to become due
under any Initial TMGC Licensed Trademark or any Trademark License to which such
Initial TMGC Licensed Trademark is subject and in any such monies and other
proceeds of any Initial TMGC Licensed Trademark or any Trademark Licenses to
which such Initial TMGC Licensed Trademarks is subject.”

     4. Representations and Warranties. To induce Required Lenders and Agent to
enter into this Amendment, Borrower hereby represents and warrants that, after
giving effect to this Amendment:

  (a)   Each of the execution, delivery and performance by Borrower and each
other Loan Party which is party to the Guaranty of this Amendment, and the
performance of the Amended Credit Agreement and the Amended Security Agreement
are (i) within Borrower’s and each such Loan Party’s corporate power and have
been duly authorized by all necessary corporate and shareholder action; (ii) do
not contravene any provision of any Loan Party’s charter or bylaws or equivalent
organizational or charter or other constituent documents; (iii) do not violate
any law or regulation, or any order or decree of any court or Governmental
Authority; (iv) do not conflict with or result in the breach or termination of,
constitute a default under or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which any Loan Party is a party or by which any
Loan Party or any of its property is bound; (v) do not result in the creation or
imposition of any Lien upon any of the property of any Loan Party other than
those in favor

3



--------------------------------------------------------------------------------



 



      of Agent, on behalf of itself and the Lenders, pursuant to the Loan
Documents; and (vi) do not require the consent or approval of any Governmental
Authority or any other Person.     (b)   This Amendment has been duly executed
and delivered by or on behalf of Borrower and each other Loan Party which is
party to the Guaranty.     (c)   Each of this Amendment, the Amended Credit
Agreement and the Amended Security Agreement constitutes a legal, valid and
binding obligation of Borrower and each such Loan Party enforceable against
Borrower and such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).     (d)   No Default or Event of Default has
occurred and is continuing both before and after giving effect to this
Amendment.     (e)   No action, claim or proceeding is now pending or, to the
knowledge of any Loan Party signatory hereto, threatened against such Loan
Party, at law, in equity or otherwise, before any court, board, commission,
agency or instrumentality of any federal, state, or local government or of any
agency or subdivision thereof, or before any arbitrator or panel of arbitrators,
which challenges such Loan Party’s right, power, or competence to enter into
this Amendment or, to the extent applicable, perform any of its obligations
under this Amendment, the Amended Credit Agreement, the Amended Security
Agreement or any other Loan Document, or the validity or enforceability of this
Amendment, the Amended Credit Agreement, the Amended Security Agreement or any
other Loan Document or any action taken under this Amendment, the Amended Credit
Agreement, the Amended Security Agreement or any other Loan Document or which if
determined adversely could have or result in a Material Adverse Effect. To the
knowledge of each Loan Party, there does not exist a state of facts which is
reasonably likely to give rise to such proceedings.     (f)   All
representations and warranties of the Loan Parties contained in the Credit
Agreement and the other Loan Documents are true and correct as of the date
hereof with the same effect as though such representations and warranties had
been made on and as of the date hereof, except to the extent that any such
representation or warranty expressly relates to an earlier date.

     5. Additional Deliveries. Borrower hereby agrees to deliver to Agent on the
date on which Borrower purchases from TMGC certain Trademarks in accordance with
the terms hereof and the TMGC TM Purchase Agreement (a) a duly executed,
complete and correct copy of the TMGC TM Purchase Agreement (including all
schedules, exhibits, amendments, supplements, modifications, assignments and all
other material documents delivered pursuant thereto or in connection therewith)
and (b) a counterpart to the Trademark Security Agreement duly executed and
delivered by Borrower.

4



--------------------------------------------------------------------------------



 



     6. Remedies. This Amendment shall constitute a Loan Document. The breach by
any Loan Party of any representation, warranty, covenant or agreement in this
Amendment shall constitute an immediate Event of Default hereunder and under the
other Loan Documents.
     7. No Other Amendments/Waivers. Except as expressly provided for herein,
the Credit Agreement, the Security Agreement and the other Loan Documents shall
be unmodified and shall continue to be in full force and effect in accordance
with their terms. In addition, this Amendment shall not be deemed a waiver of
any term or condition of any Loan Document by the Agent or the Lenders with
respect to any right or remedy which the Agent or the Lenders may now or in the
future have under the Loan Documents, at law or in equity or otherwise or be
deemed to prejudice any rights or remedies which the Agent or the Lenders may
now have or may have in the future under or in connection with any Loan Document
or under or in connection with any Default or Event of Default which may now
exist or which may occur after the date hereof. The Credit Agreement, the
Security Agreement and all other Loan Documents are hereby in all respects
ratified and confirmed.
     8. Waiver of Claims. Borrower hereby waives, releases, remises and forever
discharges Agent, Lenders and each other Indemnified Person from any and all
Claims of any kind or character, known or unknown, which Borrower ever had, now
has or might hereafter have against Agent or any Indemnified Person which
relates, directly or indirectly, to any acts or omissions of Agent or such
Lender or any other Indemnified Person on or prior to the Sixth Amendment
Effective Date.
     9. Fees and Expenses. Borrower hereby reconfirms its obligations pursuant
to Section 11.2 of the Credit Agreement to pay and reimburse Agent for all
reasonable out-of-pocket expenses (including, without limitation, reasonable
fees of counsel) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and all other documents and instruments
delivered in connection herewith.
     10. Effectiveness. This Amendment shall become effective as of January 24,
2008 (the “Sixth Amendment Effective Date”) only upon satisfaction in full in
the judgment of the Agent of each of the following conditions:

  (a)   Amendment. Agent shall have received eight (8) original copies of this
Amendment duly executed and delivered by Agent, Lenders and Borrower and
acknowledged by the other Loan Parties.     (b)   Representations and
Warranties. All representations and warranties contained in this Amendment shall
be true and correct on and as of the Sixth Amendment Effective Date.

     11. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THIS AGREEMENT AND EACH OTHER
LOAN DOCUMENT SHALL BE DEEMED TO BE A CONTRACT UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW 5-1401, FOR ALL

5



--------------------------------------------------------------------------------



 



PURPOSES BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
     12. Counterparts. This Amendment may be executed by the parties hereto on
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.
[SIGNATURE PAGES FOLLOW]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the day and year first above written.

                  BORROWER:    
 
                DICK’S SPORTING GOODS, INC.    
 
           
 
  By:
Name:
Title:        /s/ Timothy E. Kullman
 
Timothy E. Kullman
Senior Vice President and
Chief Financial Officer    
 
                AGENT:    
 
                GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent    
 
           
 
  By:        /s/ Joseph H. Burt    
 
           
 
  Name:   Joseph H. Burt    
 
  Its:   Duly Authorized Signatory    
 
                LENDERS:    
 
                GENERAL ELECTRIC CAPITAL CORPORATION    
 
           
 
  By:        /s/ Joseph H. Burt    
 
           
 
  Name:   Joseph H. Burt    
 
  Its:   Duly Authorized Signatory    
 
                PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ James M. Steff    
 
           
 
  Name:   James M. Steff    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.    
 
           
 
  By        /s/ Andrew Cerassi    
 
           
 
  Name:   Andrew Cerassi    
 
  Title:   Vice President    
 
                NATIONAL CITY BUSINESS CREDIT, INC.    
 
           
 
  By:   /s/ Matthew Potter    
 
           
 
  Name:   Matthew Potter    
 
  Title:   Vice President    
 
                WACHOVIA BANK, NATIONAL
ASSOCIATION    
 
           
 
  By:        /s/ Anthony D. Braxton    
 
           
 
  Name:   Anthony D. Braxton    
 
  Title:   Director    
 
                CITIZEN’S BANK OF PENNSYLVANIA    
 
           
 
  By:         /s/ Don Cmar    
 
           
 
  Name:   Don Cmar    
 
  Title:   Vice President    
 
                JPMORGAN CHASE BANK, N.A.
formerly known as JP MORGAN
CHASE BANK    
 
           
 
  By:         /s/ James M. Barbato    
 
           
 
  Name:   James M. Barbato    
 
  Title:   Vice President    

2



--------------------------------------------------------------------------------



 



Each of the undersigned Loan Parties hereby (i) acknowledges each of the
amendments and waivers to the Credit Agreement effected by this Amendment and
(ii) confirms and agrees that its obligations under its Guaranty shall continue
without any diminution thereof and shall remain in full force and effect on and
after the effectiveness of this Amendment.
ACKNOWLEDGED, CONSENTED and
AGREED to as of the date first written above.

          AMERICAN SPORTS LICENSING, INC.    
 
       
By:
Name:
       /s/ Timothy E. Kullman
 
Timothy E. Kullman    
Title:
  President    
 
        DSG OF VIRGINIA, LLC    
 
       
By:
Name:
       /s/ Lee Belitsky
 
Lee Belitsky    
Title:
  Secretary    
 
        GALYAN’S TRADING COMPANY, INC.    
 
       
By:
Name:
       /s/ Timothy E. Kullman
 
Timothy E. Kullman    
Title:
  Vice President, Secretary and    
 
  Treasurer    
 
        GALYAN’S NEVADA, INC.    
 
       
By:
       /s/ Timothy E. Kullman    
 
       
Name:
  Timothy E. Kullman    
Title:
  Secretary/Treasurer    
 
        GALYAN’S OF VIRGINIA, INC.    
 
       
By:
Name:
       /s/ Timothy E. Kullman
 
Timothy E. Kullman    
Title:
  Secretary/Treasurer    

3



--------------------------------------------------------------------------------



 



          GOLF GALAXY, INC.    
 
       
By:
Name:
       /s/ John T. Wolfe
 
John T. Wolfe    
Title:
  Vice President and Secretary    
 
        GOLF GALAXY GOLFWORKS, INC.    
 
       
By:
Name:
       /s/ John T. Wolfe
 
John T. Wolfe    
Title:
  Vice President and
Assistant Secretary    

4